Citation Nr: 0800077	
Decision Date: 01/02/08    Archive Date: 01/09/08

DOCKET NO.  06-07 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for a glucose 6 phosphate 
dehydrogenase (G6PD) deficiency.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David Ganz, Associate Counsel


INTRODUCTION

The veteran had active military service in the Navy from June 
1976 to June 1980. 

This matter comes to the Board of Veterans' Appeals (Board) 
from a May 2005 rating decision of the Department of 
Veterans' Affairs (VA) Regional Office (RO) in Houston, 
Texas, which denied entitlement to service connection for 
PHD-6 (loss of red blood cells).  In May 2007, the Board 
remanded the veteran's claim for a medical opinion as to the 
nature and etiology of the veteran's claimed G6PD deficiency. 

The veteran initially claimed service connection for PHD-6; 
however, the medical evidence of record indicates that the 
veteran was diagnosed with a G6PD deficiency in service and 
during his most recent VA medical examination in July 2007.  
Based on the veteran's statements it is clear that he seeks 
service connection for the G6PD deficiency that was diagnosed 
in service; thus, this issue has been recharacterized on the 
title page to more accurately reflect the claim and the 
evidence of record. 

The case was advanced on the docket, pursuant to 38 C.F.R. § 
20.900(c) (2006).


FINDING OF FACT

The medical evidence shows that the veteran's diagnosed G6PD 
deficiency is not a disease or disability for VA compensation 
purposes and there is no evidence of a superimposed disease 
or injury related to the veteran's G6PD deficiency during 
service.


CONCLUSION OF LAW

Service connection for a G6PD deficiency is not warranted. 38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.159, 3.303(c), 3.304, (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letters dated in December 2004 and March 2005.  The RO 
provided notice pursuant to Dingess v. Nicholson, 19 Vet. 
App. 473 (2006) in June 2007, subsequent to the initial 
adjudication.  While the June 2007 notice was not provided 
prior to the initial adjudication, the claimant has had the 
opportunity to submit additional argument and evidence, and 
to meaningfully participate in the adjudication process.  The 
claim was subsequently readjudicated in an September 2007 
supplemental statement of the case, following the provision 
of notice.  The veteran has not alleged any prejudice as a 
result of the untimely notification, nor has any been shown.

The notification substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473, 
identifying the five elements of a service connection claim; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying 
the evidence necessary to substantiate a claim and the 
relative duties of VA and the claimant to obtain evidence; 
and Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
requesting the claimant to provide evidence in his or her 
possession that pertains to the claims. 

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran a medical 
examination, and obtained a medical opinion as to the nature 
and etiology of the disability.  All known and available 
records relevant to the issue on appeal have been obtained 
and associated with the veteran's claims file; and the 
veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.
                                                                     
Analysis

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service. 38 
U.S.C.A. § 1110.  "Service connection" basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Where chronicity of a disease is not 
shown in service, service connection may yet be established 
by showing continuity of symptomatology between the currently 
claimed disability and a condition noted in service.  A 
veteran may also establish service connection if all of the 
evidence, including that pertaining to service, shows that a 
disease first diagnosed after service was incurred in 
service.  38 C.F.R. § 3.303.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The veteran seeks service connection for a G6PD deficiency.  
He claims that his G6PD deficiency had its onset in service 
and was caused by some event or experience in service.  He 
also contends that his G6PD deficiency was aggravated by 
service.

The veteran's service medical records (SMRs) show that in 
December 1976 he was diagnosed with a G6PD deficiency, and 
that the administration of a number of common drugs may cause 
acute hemolytic anemia.  In August 1979 it was again noted in 
the veteran's SMRs that he had a G6PD deficiency.  

A private laboratory report dated in June 2007 noted abnormal 
G-6PD level.  The veteran's private physician noted in a June 
2007 medical report that the veteran has a history of G6PD 
deficiency and chronic fatigue.  No opinion on whether the 
veteran's fatigue was related to his G6PD deficiency was 
given.     

In May 2007 a VA medical examination was conducted in 
conjunction with the present claim.  The examiner reviewed 
the claims file and conducted blood tests.  The medical 
report indicates that the veteran was diagnosed with an 
active G6PD deficiency.  It notes that there is no evidence 
of chronic hemolytic anemia.  The examiner specifically 
stated that G6PD is a hereditary enzyme defect that causes 
episodic hemolytic anemia.       

Congenital or developmental defects are not considered 
diseases or injuries for VA compensation purposes.  See 38 
C.F.R. § 3.303(c), 4.9 (2006); see also Winn v. Brown, 8 Vet. 
App. 510, 516 (1996).  A precedent opinion of the VA General 
Counsel, VAOPGCPREC 82-90 (July 18, 1990) (a reissue of 
General Counsel opinion 01-85 (March 5, 1985)) held, in 
essence, that a disease which is considered by medical 
authorities to be of familial (or hereditary) origin must, by 
its very nature, be found to have pre-existed a claimant's 
military service, but could be granted service connection if 
manifestations of the disease in service constitute 
aggravation of the condition.  Moreover, congenital or 
developmental defects, as opposed to diseases, can not be 
service-connected because they are not diseases or injuries 
under the law; however, if superimposed injury or disease 
occurred, the resultant disability might be service-
connected.  Id.

The negative evidence in this case outweighs the positive.  
Although the veteran claims that his G6PD deficiency is 
related to, or was aggravated by, service, this is not a 
matter for an individual without medical expertise.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

The medical evidence of record shows that the veteran's G6PD 
deficiency is considered a congenital defect, and not a 
disease, or disability; thus, service connection for it is 
not allowable by law, and therefore the question of whether 
the veteran should be presumed to be of sound health upon 
entering active service need not be addressed as it pertains 
to the underlying congenital defect because that issue is 
moot.  See 38 C.F.R. § 3.303(c), 4.9 (2006); VAOPGCPREC 82-
90.  

The veteran also claims that his G6PD deficiency was 
aggravated during service.  He does not argue, nor does the 
evidence of record show, that any superimposed injury or 
disease related to his G6PD deficiency occurred during 
service.  There is no competent evidence of record that shows 
that the veteran's G6PD deficiency was aggravated by service.  
Furthermore, because the veteran's G6PD deficiency cannot be 
service-connected as a matter of law, it is irrelevant for 
purposes of establishing service connection whether it was 
aggravated or made worse by service, unless such aggravation 
resulted in a superimposed disease or injury.  See VAOPGCPREC 
82-90.

Although the veteran's lay assertions have been considered, 
they do not outweigh the medical evidence of record, which 
shows that G6PD is a congenital defect and that no 
superimposed disease or injury related to G6PD has occurred.  
A competent medical expert makes this opinion and the Board 
is not free to substitute its own judgment for that of such 
an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).

The preponderance of the evidence is against the claim for 
service connection for G6PD; there is no doubt to be 
resolved; and service connection is not warranted.  Gilbert 
v. Derwinski, 1 Vet. App. at 57-58.


ORDER

Entitlement to service connection for a G6PD deficiency is 
denied.






____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


















 Department of Veterans Affairs


